Citation Nr: 0427146	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post operative 
residuals, fracture, right scaphoid, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for degenerative 
joint disease (DJD) of the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and again from April 1983 to October 1989.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Buffalo, 
New York, Department of Veterans' Affairs (VA) Regional 
Office (RO).  In April 2004, the veteran testified at a 
Travel Board hearing before the undersigned, in Buffalo, New 
York.  A transcript of that hearing is of record.  

This case is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's post operative residuals, fracture, right 
scaphoid are manifested by no more than moderately severe 
impairment.  

2.  The veteran's left knee disability is manifested by pain, 
crepitus, and flexion to, at most, 110 degrees; moderate 
instability or subluxation is not shown.  

3.  The veteran's right knee disability is manifested by 
pain, crepitus, and flexion to, at most, 110 degrees; 
moderate instability or subluxation is not shown.  

4.  The Board denied entitlement to service connection for 
DJD of the lumbosacral spine in July 1996.  

5.  Evidence received since July 1996 is not so significant 
that it must be considered in order to fairly decide the 
merits of this claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
post operative residuals, fracture, right scaphoid, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5308 (2003).

2.  The criteria for a rating in excess of 10 percent for 
left knee disability, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2003).

3.  The criteria for a rating in excess of 10 percent for 
right knee disability, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2003).

4.  The decision of the Board in July 1996 denying service 
connection for DJD of the lumbosacral spine is final.  
38 U.S.C.A. § 7104 (West 2002).  

5.  The evidence submitted since the Board's July 1996 denial 
of service connection for DJD of the lumbosacral spine is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§  3.156(a), 20.1105 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, the 1998 rating decision 
on appeal, together with the SOC, and SSOC, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent a letter 
to the veteran in April 2003, which explained the VCAA, asked 
him to submit certain information, and informed him of the 
elements needed to substantiate a service connection claim 
and new and material evidence.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The SOC also informed the veteran of what was 
necessary to establish an increased rating claim.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a hearing, which he did in 
April 2004.  In view of this, the veteran is not considered 
prejudiced by any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no additional records to obtain.  There is nothing 
further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was provided additional VA examination in 
connection with his increased rating claims.  He was not 
provided additional VA examination in connection with the 
claim to reopen. VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide the veteran a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and has satisfied its duties 
to inform him.  


II.  Increased Ratings

In a rating decision of December 1981, the RO granted service 
connection for bilateral knee disabilities, and assigned a 
noncompensable evaluation, effective from January 1981.  The 
October 1981, VA examination report indicated an impression 
of degenerative joint disease of both knees, secondary to 
trauma.  However, x-ray examination of both knees was normal.  

By rating decision of March 1990, service connection for 
fracture, right scaphoid, was granted, and assigned a 
20 percent evaluation, effective from October 1989.  An 
increased 10 percent rating also was granted for the 
veteran's left knee disability, effective October 1989.  The 
right knee remained evaluated at 0 percent.  The ratings for 
the fracture, right scaphoid, and left knee, history of DJD, 
remain in effect to this date.  The right knee disability 
rating was increased to 10 percent in the October 1998 rating 
action that is the subject of this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

In January 1998, the veteran was seen on an outpatient basis 
for bilateral knee pain of one month duration.  Physical 
examination revealed both knees to be stable, full range of 
motion, with pain on flexion and extension.  The impression 
was arthritis.  He also underwent a VA x-ray examination of 
both knees.  The films were compared with x-rays performed in 
February 1996, and revealed no evidence of fracture, 
subluxation, dislocation bone erosion, or bone destruction.  
The joint spaces were preserved and the bony mineral content 
appeared normal.  The impression was that there were no bony 
abnormalities of the bilateral knees and the examination was 
stable from previous study of February 1996.  

In February 1998, the veteran was seen by VA for complaints 
of synovitis of both knees.  He was seen for an exercise 
program and medication.  He complained of bilateral knee pain 
of 20 years duration that had gotten worse.  The veteran's 
range of motion of both knees was described as good.  The 
left knee was stable and no swelling was shown.  The 
assessment was rule out synovitis of both knees.  He was 
referred to physical therapy.  Later that month, he was seen 
again in physiotherapy and it was noted that both knees had 
good active range of motion.  Muscle strength was good.  
There was mild tenderness in the medial aspect of the right 
knee and mild tenderness in the lateral aspect of the left 
knee.  There was tenderness under both patellae on pressure 
and tapping.  The assessment was synovitis, both knees.  The 
goal was to decrease the pain and increase the strength in 
both lower extremities and knees.  He was scheduled for 
physiotherapy three times a week with hot packs, ultrasound, 
and quad strengthening exercises.  

The veteran was seen in March 1998, in the prosthetics clinic 
for a neoprene brace for both knees.  The provisional 
diagnosis was early arthritis.  It was noted that he had been 
seen in the physical therapy clinic for measuring and issue.  
An order was made for the knee braces.  

VA treatment records show the veteran was seen in March 1998 
for an inpatient physical examination.  He related that he 
continued to have pain in both legs, with stinging and 
burning of both knees with cracking sounds.  Initially, pain 
was noted to be more in the left knee than the right.  That 
shifted and he complained of pain more on the right than the 
left.  As for his right wrist, it was noted that he had a 
healed surgical scar of the right wrist.  Examination of the 
lower extremities noted no deformity of the knees, although 
range of movement of the knees produced crepitus.  There was 
no leg edema.  The diagnostic impression was status post 
injury of the right wrist, and degenerative disease of the 
knees.  

The veteran underwent VA examination in July 1998.  He 
complained of pain over the years that had gotten 
progressively worse.  The examiner noted that there was no 
antecedent fracture.  It was noted that he had pain, 
weakness, and stiffness along with some instability and 
locking, especially in the right knee.  The pain was 
described as steady in character, although the frequency, 
intensity, and duration was said to vary during flare up.  
Precipitating factor was more manifested when walking uphill 
or up a flight of stairs and alleviated with rest 
momentarily.  During flare up, mobility was said to be 
further limited.  It was noted that the veteran used a brace 
on his right knee but no cane or corrective shoe.  There was 
no surgical procedures performed, no episode of dislocation 
and no inflammatory arthritis.  

The veteran's right wrist was noted to have been injured in 
service when he fell during a road march.  He complained of 
right wrist and hand pain.  He was noted to be able to make a 
fist of the right hand and there was no atrophy in the 
interosseous muscle.  A scar from past surgery was noted.  

Physical examination of both knees revealed no joint effusion 
or localized tenderness or swelling.  Medial and lateral 
angulation was absent.  There was no localized tenderness or 
redness.  Abduction test consisted of valgus strain applied 
to the lateral aspect of the knee joint and was negative for 
impairment of the medial collateral ligament.  Adduction test 
consisted of applying a varus strain to the medial aspect of 
the knee joint and showed no impairment of the 
lateral/collateral ligament.  There was some element of 
instability on Drawer's Test suggestive of some weakness of 
the anterior cruciate ligament, but not the posterior 
cruciate ligament.  The same maneuver was applied on the left 
knee and it proved negative.  Flexion was accomplished on 
both knees of 0 to 110 degrees.  Neurological examination 
showed knee jerk to be 3+, bilaterally.  There was no sensory 
deficit.  Motor power and coordination was good.  There was 
pronounced course crepitus in the right knee but not on the 
left.  Examination of the right wrist revealed ulnar 
deviation of 0 to 30 degrees, radial deviation of 0 to 
10 degrees, dorsiflexion of 0 to 60 degrees, palmar flexion 
of 0 to 40 degrees, pronation of 0 to 80 degrees and 
supination of 0 to 85 degrees.  Right hand grip strength was 
determined to be 7 on a scale of 1 to 10.  The diagnostic 
impression was bilateral DJD in both knees, instability of 
the right knee, and status post fracture of the right wrist, 
absence of the navicular and lunate carpal bone with 
deformities of the distal one-third of the right ridges.  
Vibration sense and position sense was intact and there was 
no sensory deficit.  

The veteran underwent a VA examination in October 2002.  The 
veteran gave a medical history of injuring his right wrist on 
maneuvers in service.  He related he had pain to move it and 
weakness to pressure.  The wrist was noted to not move well, 
it did not bend well and sometimes it would swell.  It was 
not noted to get hot or red, it lacked full motion, but no 
drainage.  Symptoms began in the left and right knee as a 
result of inservice parachute jumps.  He related locking, 
pain, weakness, and lack of endurance with both knees.  
Neither knee got hot or red.  It was noted that he wore 
braces for both knees most of the time.  There was no 
inflammatory arthritis noted of either knee.  

Physical examination of the right wrist revealed the wrist 
was not swollen.  Range of motion was extension accomplished 
to 45 degrees, flexion of 33 degrees.  Radial deviation was 
accomplished to 0 degrees, and ulnar deviation to 35 degrees.  
He had weakness of the right wrist when compared to the left.  
He had no effusion, deformity, or redness of the right wrist.  
There was pain with movement and movement was guarded because 
of the symptoms.  

Physical examination of the right and left knees revealed no 
fluid increase of the knees, either right or left.  Both 
knees were noted to crepitate on extension and flexion.  
There was soreness in both joint lines.  There was flexion 
accomplished to 105 degrees with symptoms and resistance, 
bilaterally.  Lateral pivot shift test, McMurray's test, and 
anterior drawer test, were all negative, but done with 
difficulty, bilaterally.  The collateral and cruciate 
ligaments were strong, bilaterally.  He did not walk with a 
limp, and did not have on his braces, although he walked 
slowly and with general care.  No x-rays were performed.  The 
impressions were right wrist residuals of a fractured carpal 
scaphoid, and DJD of the right and left knees.  

The veteran underwent VA examination of the right wrist in 
June 2003.  The veteran complained of pain of the right wrist 
most of the time.  He related that the wrist was weak, and he 
had lost some of his right hand grip.  He was noted to be 
right-hand dominant and had difficulty writing right-handed.  
He claimed swelling on use.  The wrist had not been hot or 
red.  It did not lock but had some limited motion.  He had 
wrist support that he used twice a week and would wear for 
one to two days.  He related that he suffered flare-up with 
the use of the wrist no matter what he did.  He had problems 
to lift, pull, or push.  He related pain with flexion.  There 
had not been any dislocation.  He buttoned his clothes, tied 
his shoes, and had learned to use his left hand most of the 
time.  Physical examination revealed that the veteran used 
his right hand to pull off his leg braces, or at least he 
helped with his right hand.  He untied his shoes with his 
right hand.  Palmar flexion was accomplished to 54 degrees, 
dorsiflexion was 46 degrees, ulnar deviation was 33 degrees, 
and radial deviation was 0 degrees.  There was a scar on the 
dorsum of the wrist that was 3.5 inches long, with no keloid 
or attachment.  Grip strength of the right hand was half of 
the left.  There was no atrophy in the muscles of the right 
hand and he was able to use the right hand to undress.  The 
impression was history of apparent fracture to the carpal 
bone with residual pain and loss of function.  

The veteran underwent VA examination of the knees in 
August 2003.  Physical examination of the right and left 
knees revealed no fluid increase of the knees, either right 
or left.  Both knees were noted to crepitate to extension and 
flexion.  There was soreness in both joint lines.  There was 
flexion accomplished to 105 degrees with symptoms and 
resistance, bilaterally.  Lateral pivot shift test, 
McMurray's test, and anterior drawer test, were all negative, 
but done with difficulty, bilaterally.  The collateral and 
cruciate ligaments were strong, bilaterally.  The impression 
was DJD of the knees bilaterally, with signs of 
patellofemoral syndrome of the knees, bilaterally.  

In April 2004, the veteran testified before the undersigned 
at a Travel Board hearing in Buffalo, New York.  He stated 
that he had pain of the right wrist daily and little grip 
strength n his right hand.  There was muscle wasting of the 
right wrist and coldness at all times.  As for his knees, he 
indicated that he used steel braces for his knees, and that 
they still gave way.  He testified that his left knee was 
worse than his right.  He related swelling of knees when 
walking, and use of a cane and walker.  

a.  Knees

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran claims that his right and left knee disabilities 
are more severe than the current evaluations reflect.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
left and right knees warrant no more than the currently 
assigned 10 percent evaluation under Diagnostic Code 5257.  
The medical evidence of record shows that the veteran's left 
knee disability did not show any subluxation or lateral 
instability, necessary for a compensable evaluation under 
Diagnostic Code 5257.  Although there was DJD of both knees 
diagnosed on occasion, none of the x-rays showed evidence of 
arthritis.  He exhibited pain during examination, and on one 
examination in July 1998, there was some instability shown of 
the right knee, but none of the left.  McMurray's test, 
anterior drawer test, and lateral pivot shift test, were 
performed with difficulty, but also all proved negative.  
Evidence of instability claimed, though rarely shown, was no 
more than slight at any time.  Moderate instability or 
subluxation, necessary for a 20 percent evaluation, was not 
shown for either knee.  

The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  Likewise, he is not shown to 
have limitation of flexion to 30 degrees or less or 
limitation of extension to 15 degrees or more as would 
warrant an increased evaluation under Diagnostic Codes 5260 
and 5261.  Since the presence of ankylosis is not shown, an 
evaluation under Diagnostic Code 5256 is also not warranted.  

Under the foregoing circumstances, a basis upon which to 
assign an evaluation in excess of the 10 percent presently 
assigned for each knee has not been shown and the veteran's 
appeal is denied.  

b.  Right wrist

The veteran's post operative residuals, fracture, right 
scaphoid, is currently evaluated as 20 percent disabling 
under Diagnostic Code 5308, 38 C.F.R. § 4.73.  This is the 
veteran's dominant extremity.  

Diagnostic Code 5308 provides that impairment of Muscle Group 
VIII of the major upper extremity warrants a noncompensable 
rating if it is slight, a 10 percent rating if it is 
moderate, a 20 percent rating if it is moderately severe or a 
30 percent rating if it is severe.  Muscle Group VIII 
consists of the muscles arising from the external condoyle of 
the humerus (the extensors of the carpus, the fingers and the 
thumb, and the supinator).  It controls the functions of 
wrist, finger and thumb extension and abduction of the thumb.

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
This is the highest rating under this code, and therefore it 
does not provide a basis for an increased rating.  Favorable 
ankylosis of the wrist in 20 to 30 degrees dorsiflexion is 
assigned a 30 percent disability rating for the major arm. 38 
C.F.R. § 4.71a, Diagnostic Code 5214.  With no complaint from 
the veteran or medical showing of any partial or complete 
ankylosis of the wrist, Diagnostic Codes 5214 is not for 
application.  

Upon a review of the objective medical evidence on file, the 
Board is compelled to conclude that a rating in excess of 20 
percent is not warranted for post operative residuals, 
fracture, right scaphoid.  

Throughout this rating period, the predominant complaint on 
the part of the veteran was pain of the right wrist area.  In 
July 1998, he was able to make a fist.  There was no atrophy 
in the interosseous muscle.  Dorsiflexion during the rating 
period was never limited to less than 45 degrees.  There was 
notation on occasion of swelling, weakness, and some hand 
grip loss, and there were flare-ups with the use of the 
wrist, but no impairment shown in excess of that contemplated 
by the moderately severe rating now in effect.  Since the 
evidence of record shows that the veteran's wrist disability 
is no more severe than its present rating reflects, an 
increased rating for post operative residuals, fracture, 
right scaphoid, is not warranted.   




III.  New and Material

Under the applicable legal criteria, the July 1996 decision 
of the Board denying service connection for the claimed low 
back disability is final, and it cannot be modified unless 
evidence presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are not applicable in this case as the veteran's claim to 
reopen were filed prior to that date.

Therefore, the regulations in effect prior to August 
29, 2001, are the regulations that are determinative in this 
claim.  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board denied service connection for degenerative disease 
of the lumbosacral spine with facet syndrome in July 1996, on 
the basis that there was a lack of evidence to establish the 
presence of a chronic low back disorder in service, lack of 
continuity of low back symptomatology from service discharge 
to the present time, and the lack of a current diagnosis 
related to service.   

The July 1996 Board decision is final and cannot be modified 
unless evidence submitted in support of the veteran's claim 
is "new and material" pursuant to 38 U.S.C.A. § 5108 (West 
2002).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the July 1996 denial, warranting a reopening of the veteran's 
claim.  

The evidence submitted in support of reopening this claim 
includes duplicate VA treatment records, VA treatment records 
from 1998 to the present, private treatment records from 1990 
to 1993, and testimony presented at the April 2004 Travel 
Board hearing.  

The duplicate VA medical treatment records were previously 
before the Board when it denied service connection in 1996.  
This evidence is redundant of evidence previously provided.  

VA treatment records from 1998 to the present, are also not 
new and material evidence.  Those records show ongoing 
treatment of a current back disorder.  These records, 
however, do not tie the veteran's present back disorder to 
service.  This evidence is not so significant that it must be 
considered to fairly decide the claim.  

Also presented to reopen the veteran's claim for service 
connection for a back disorder are private treatment records 
from 1990 to 1993.  These medical records are either of 
treatment other than for the veteran's back, or simply show 
the current problems.  This evidence does not show any 
connection between a present back disorder and service.  
Therefore, that evidence is also not new and material.  

Finally, the veteran presented testimony at a Travel Board 
hearing in April 2004.  This testimony, where the veteran 
indicates that he hurt his back in service while moving a 
400 pound toolbox, is redundant of statements already 
previously presented by the veteran and considered by the 
Board.  That evidence also is not new and material.  

Thus, the additional evidence is either redundant, cumulative 
of evidence previously of record, or shows nothing more than 
ongoing treatment for the veteran's back disability.  None of 
this evidence supports the veteran's claim that he developed 
chronic residuals as a result of an injury to the back 
sustained in service.  The evidence is not so significant by 
itself or in connection with other evidence previously 
submitted that it must be considered in order to fairly 
decide the claim.  None of the evidence presented indicates 
that the veteran's present back disorder is a residuals of 
the veteran's claimed inservice injury, or is otherwise 
related to service.  Therefore, since the veteran has not 
submitted any evidence that is new and material, the claim 
for service connection for DJD of the lumbosacral spine, is 
not reopened.  


ORDER

An increased rating for post operative residuals, fracture, 
right scaphoid, is denied.  

An increased rating for left knee disability, is denied.  

An increased rating for right knee disability, is denied.  

New and material evidence has not been submitted to reopen a 
claim of service connection for DJD of the lumbosacral spine, 
and the appeal is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



